Title: Thomas Jefferson to George Jefferson, 1 May 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello May. 1. 09.
          Yours of the 21st & 24th are recieved. the amount of my crop of tobo is much less than I expected.  Griffin is a good overseer, but has the fault of never writing to me; so that I never learn the amount of my crop of tobo till it gets to your hands. he had informed me that the frost had been very fatal to his tobo & as I supposed from his expression, had killed about one third. I now find it falls short two thirds. it will therefore make a much less impression on my note to mrs Tabb than I had hoped. however it must do what it can. I would not have you hesitate should the late pacification have enabled you to get 7.D. and in consideration of it’s bad quality I leave to your judgment to take 6.D. the accomodation with England only opens her market, & unless the French decrees are revoked (which may be doubted) we shall still be excluded from the continent. I must pray you to remit to David Gelston of N. York 18. D 25 C the freight & duty of some boxes of wine he will forward to you for me, & after paying yourself your commission & any balance which may be due you, to apply the proceeds of my tobo to mrs Tabb’s demand, always doing first with Griffin’s proportion, what he shall direct, as I do not wish ever to have that enter into my accounts.
           I am sorry to find there is danger that my trunk No 28. may have miscarried. among my packages from Washington were only 3. trunks, No 26. 27. containing books & No 28. containing chiefly stationary, but other things also of value. you sent me 3. trunks No 26. & 27. & a small empty trunk of a dollar or two value, having no mark, & not being mine. (I forgot to return it by the last boats) No 28. is a hair trunk, square, of about 6. or 7. feet cubic contents,  & very heavy. besides the large stock of stationary which it contained and which was of considerable value it contained a pocket telescope of 5. guineas sterling cost, a Dynamometer just recieved from France of 4. guineas, and other things which I do not recollect. for in the hurry of our packet packing I noted only the principal article in each package & therefore shall not know every thing in this trunk, but as I recollect them & find they are not here; as every other package is arrived safe. I am still in hopes that a conference between mr Randolph’s boatmen & the draymen may trace it to it’s deposit—perhaps it may have been mis-delivered to a boat of some other destination. perhaps sent in lieu of the little empty trunk which came to me by mistake. it’s contents could be no object of plunder to draymen or boatmen.I salute you with affectionate attachment
          
            Th:
            Jefferson
        